Citation Nr: 0844052	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a vestibular disorder, 
to include Meniere's disease and labyrinthitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
February 1973 to March 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDING OF FACT

The medical evidence shows that, while the veteran has a 
long-standing history of intermittent dizziness and a remote 
episode of vestibular neuritis, the competent evidence dated 
in recent years does not show that he has a current diagnosis 
of a chronic disorder manifested by dizziness or vertigo or a 
chronic disease of the vestibular system, to include 
Meniere's disease and labyrinthitis.  


CONCLUSION OF LAW

Service connection for a claimed vestibular disorder, to 
include Meniere's disease and labyrinthitis, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 5107; 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and, (3) 
that the claimant is expected to provide.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a December 2004 pre-adjudicative letter, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  While no longer required, he was also notified of 
the need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  
  
The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claim be granted; 
however, such notice was after the RO's initial denial.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim).  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (U.S. Court 
of Appeals for Veterans Claims or Court), the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the U.S. Court of Appeals for 
Veterans Claims' holding that an appellant before the Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Under this circumstance, any prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.

As noted above, the veteran was furnished a VCAA letter that 
included notice of what information or evidence was necessary 
to substantiate his claim for service connection.  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The veteran was afforded a VA examination in October 2006 for 
the purpose of determining whether he had a vestibular 
disorder and if so whether such was linked to service.  The 
examination, which was thorough in nature, specifically ruled 
out a current diagnosis of a current disability manifested by 
dizziness, to include a vestibular disorder.  When considered 
with the other relevant evidence of record, the Board finds 
that the record is adequate to resolve this appeal.  There is 
no further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The veteran contends that he currently has a vestibular 
disorder, variously diagnosed as Meniere's disease and as 
labyrinthitis, which began during his period of active 
service. 

Upon review of the veteran's service medical records, the 
Board notes that there are numerous notations of complaints 
of dizziness and loss of balance.  He was evaluated in April 
1996 for a history of dizziness, headaches and nausea.  No 
tinnitus, diplopia, or headaches were present at that time.  
In July 1998, the veteran was assessed as having had a 
labyrinthitis "attack," and in November 1998 reported a 
three to 4 year history of vertigo "on and off."  The RO 
scheduled the veteran for a VA otolaryngology examination to 
determine if any vestibular disorder was present, and if so, 
whether it began during service or was linked to some 
incident of active duty.  

At first, the veteran was examined by an audiologist in 
September 2006, who addressed complaints of tinnitus and 
hearing loss.  The clinician, however, recommended that an 
otolaryngologist (ENT) examine the veteran to determine if a 
vestibular disorder was present or not.  An ENT specialist 
did examine the veteran in October 2006, and stated that he 
had reviewed the report of an electronystagmogram which did 
not show central vestibular or cerebellar pathology.  There 
was a mild right-sided peripheral vestibular weakness which 
was noted to be "within the normal range."  The examiner's 
assessment was a remote episode of vestibular neuritis (noted 
in service medical records) with no sequela present.  

Given the findings of the October 2006 VA examination, the 
Board must conclude that the episodic dizziness and vertigo 
in service are not linked to a current disability, to include 
a vestibular disorder, Meniere's disease and labyrinthitis.  
The veteran's in-service history was noted by the examiner; 
however, it was specifically determined that no sequela were 
present, and that even with some mild right-sided peripheral 
vestibular weakness, the veteran's vestibular system was 
currently within normal limits.  Thus, the Board must 
conclude that the in-service vestibular neuritis was acute 
and transitory, and not productive of a current disorder.  As 
for current complaints of dizziness, the Board notes that 
dizziness alone, without an underlying disorder is (in a 
fashion analogous to complaints of pain without an underlying 
condition) a symptom, and does not qualify as a disability 
for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).

While the veteran, as a layperson, is competent to report on 
what he can gather through his senses (e.g. feeling dizzy), 
he is not competent to diagnose a vestibular disorder with or 
without a symptom of dizziness.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Espiritu, supra.  Thus, the 
competent medical evidence is against a finding of a current, 
chronic vestibular disability.  For any claim of service 
connection, it is first and foremost a requirement that a 
current disability (that is chronic in nature) be present.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
there is no current disability, this fundamental element of 
the service connection claim is not satisfied, and the claim 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a vestibular disorder, 
to include Meniere's disease and labyrinthitis is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


